527 F.2d 1389
Eduardo Eladio GARCIA-SARQUIZ, Plaintiff-Appellant,v.Edward H. LEVI, Attorney General of the United States ofAmerica, Defendant-Appellee.
No. 74--4184.
United States Court of Appeals,Fifth Circuit.
March 3, 1976.

Brian R. Hersh, Miami, Fla., for plaintiff-appellant.
Robert W. Rust, U.S. Atty., C. Wesley G. Currier, Asst. U.S. Atty., Miami, Fla., John L. Murphy, Rex L. Young, Chief Gov. Regional Section, Washington, D.C., for defendant-appellee.
Before GEWIN and AINSWORTH, Circuit Judges, and MARKEY*, Chief Judge.
PER CURIAM:


1
The judgment in this case si affirmed on the basis of the opinion of the District Court, 407 F.Supp. 789.


2
Affirmed.



*
 Of the U.S. Court of Customs and Patent Appeals, sitting by designation